United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2944
                        ___________________________

                    Pedro Zetino-Mejia; Jacinto Zetino-Mejia

                            lllllllllllllllllllllPetitioners

                                          v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: July 8, 2021
                              Filed: July 15, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges
                           ____________

PER CURIAM.

       Guatemalan citizens Pedro and Jacinto Zetino-Mejia petition for review of an
order of the Board of Immigration Appeals (BIA), which dismissed their appeal from
the decision of an immigration judge denying them asylum, withholding of removal,
and protection under the Convention Against Torture (CAT).
       Upon careful consideration, we conclude that the Zetino-Mejias’s challenge to
the agency’s jurisdiction over their removal proceedings is not properly before this
court. See Ateka v. Ashcroft, 384 F.3d 954, 957 (8th Cir. 2004) (if petitioner fails to
raise particular issue when he appeals to BIA, he has not exhausted administrative
remedies). We also find no error in the agency’s determination that the Zetino-Mejias
were ineligible for asylum, because they did not establish past persecution or a
well-founded fear of future persecution on account of a protected ground. See De
Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of review);
Menjivar v. Gonzales, 416 F.3d 918, 920 (8th Cir. 2005), as corrected (Sept. 21,
2005) (asylum eligibility requirements); see also Garcia-Moctezuma v. Sessions, 879
F.3d 863, 869 (8th Cir. 2018) (this court will reverse only if it determines that a
reasonable factfinder would have to conclude the petitioner’s proposed protected
ground “actually and sufficiently motivated his persecutors’ actions”). Substantial
evidence also supports the agency’s conclusion that the Zetino-Mejias were not
eligible for withholding of removal relief and CAT protection. See Martin Martin v.
Barr, 916 F.3d 1141, 1145 (8th Cir. 2019) (under the CAT, noncitizen must show
severe pain or suffering inflicted by or at the instigation of or with the consent or
acquiescence of a public official or other person acting in an official capacity); Guled
v. Mukasey, 515 F.3d 872, 881-82 (8th Cir. 2008) (noncitizen who does not meet
standard for asylum cannot meet more rigorous clear probability standard for
withholding of removal, and separate analysis for CAT claim is required only when
there is evidence the noncitizen may be tortured for reasons unrelated to claims for
asylum and withholding or removal).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-